Citation Nr: 0215415	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-27 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 10 percent for low back syndrome.

2.  Entitlement to a compensable initial evaluation for dry 
skin of the feet.

3.  Entitlement to an initial disability evaluation higher 
than 10 percent for irritable bowel syndrome with abdominal 
pain and hiatal hernia.

4.  Entitlement to an initial disability evaluation higher 
than 10 percent for hypertension.

5.  Entitlement to an initial disability evaluation higher 
than 10 percent for patellofemoral pain syndrome of the right 
knee.

6.  Entitlement to an initial disability evaluation higher 
than 10 percent for patellofemoral pain syndrome of the left 
knee.

7.  Entitlement to an initial disability evaluation higher 
than 10 percent for degenerative joint disease of the right 
wrist, hand, and metacarpal-phalangeal joints.

8.  Entitlement to an initial disability evaluation higher 
than 10 percent for degenerative joint disease of the left 
wrist, hand, and metacarpal-phalangeal joints.

9.  Entitlement to an initial evaluation higher than 10 
percent, including entitlement to an evaluation higher than 
20 percent, for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a number of claims for 
entitlement to service connection and granted service 
connection for dry skin of the feet, low back syndrome, an 
irritable bowel syndrome and hiatal hernia, hypertension, and 
a bilateral knee disability, assigning either a 
noncompensable or 10 percent disability evaluation to each 
disability.  In a January 1998 rating decision of the same 
RO, service connection was granted for diabetes mellitus, and 
a bilateral wrist disability, with 10 percent disability 
evaluations assigned to each disability.  The RO also 
increased the disability evaluation for hypertension to 10 
percent, and the evaluations for bilateral knee disabilities 
to 10 percent each; the effective date for all service 
connection awards was set as October 1, 1995, the day 
following the veteran's discharge from service.  The veteran 
appealed all denials of entitlement to service connection as 
well as all assignments of disability evaluations.

In an April 1999 rating decision, the RO increased the 
veteran's disability evaluation for diabetes mellitus to 20 
percent effective October 23, 1996.  The veteran continued 
her appeal for a higher initial evaluation for diabetes 
mellitus and also requested that the 20 percent evaluation be 
increased.

The issues on appeal were originally considered by the Board 
in May 2000.  At that time, the veteran's claim for service 
connection for sinusitis was denied.  All issues set forth on 
the title page of this decision were remanded to the RO for 
additional development.  The RO successfully completed the 
requested development, but continued to deny the benefits 
sought.  Therefore, this matter is properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has lumbosacral strain with pain on motion.  
Her lumbar spine limitation of motion is slight.

3.  The veteran has occasional dry cracking skin on her feet 
diagnosed as xerosis cutis.  The skin disorder is located on 
a nonexposed surface.

4.  The veteran has mild symptoms of irritable bowel syndrome 
including occasional abdominal distress with pyrosis.

5.  The veteran's diastolic pressure has been maintained 
around 100 with the use of medication.

6.  The veteran has slight crepitance in both of her knees 
with x-ray evidence of minimal degenerative changes.  She 
also has complaints of occasional pain and swelling.

7.  The veteran has complaints of pain and swelling 
associated with movement in both wrists, but her bilateral 
dorsiflexion has never been less than 15 degrees and her 
palmar flexion is well over being limited in line with the 
forearm; there is no evidence of ankylosis in either the 
wrists or fingers

8.  Until October 1996, the veteran had diabetes mellitus 
controlled with only a restricted diet with no impairment of 
health, vigor or limitation of activity.

9.  As of October 1996, the veteran's diabetes mellitus has 
been controlled with a restricted diet and oral hypoglycemic 
agent without regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation higher 
than 10 percent for a low back syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71a, 4.71, Diagnostic Code 5295 (2002).

2.  The criteria for an initial compensable evaluation for 
dry skin of the feet have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 
7806 (2002).


3.  The criteria for an initial disability evaluation higher 
than 10 percent for irritable bowel syndrome with abdominal 
pain and hiatal hernia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Codes 
7319 and 7346 (2002).

4.  The criteria for an initial disability evaluation higher 
than 10 percent for hypertension have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7101 (2002).

5.  The criteria for an initial disability evaluation higher 
than 10 percent for patellofemoral pain syndrome of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010 (2002).

6.  The criteria for an initial disability evaluation higher 
than 10 percent for patellofemoral pain syndrome of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010 (2002).

7.  The criteria for an initial disability evaluation higher 
than 10 percent for degenerative joint disease of the right 
wrist, hand, and metacarpal-phalangeal joints have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5020 (2002).

8.  The criteria for an initial disability evaluation higher 
than 10 percent for degenerative joint disease of the left 
wrist, hand, and metacarpal-phalangeal joints have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5020 (2002).

9.  The criteria for an initial disability evaluation higher 
than 10 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.119, 
Diagnostic Code 7913 (1995).

10.  The criteria for an increased rating for diabetes 
mellitus, currently evaluated as 20 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in detail in a supplemental statement of the case 
dated in July 2002.  She had been previously informed of the 
evidence needed to substantiate her claims and the need for 
her to either provide evidence directly to VA or provide VA 
with enough information to obtain any relevant evidence on 
her behalf.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate her claims 
and the responsibilities of the parties in obtaining relevant 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her 
numerous physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, but declined to do, specifically 
withdrawing her request for a hearing in March 1998.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
I.
Low Back Syndrome

The veteran's lower back pain has been evaluated using the 
criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 5295, 
which allows for ratings due to lumbosacral strain.  
Specifically, a 40 percent evaluation is assigned using this 
Diagnostic Code when there is evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint spaces, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is assigned when 
there is evidence of lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion.  A 
10 percent evaluation is assigned using the criteria of 
Diagnostic Code 5295 when there is evidence of lumbosacral 
strain with characteristic pain on motion.  And, a 
noncompensable evaluation is assigned when there is evidence 
of lumbosacral strain with only slight subjective symptoms.

Lumbar spine disabilities may also be evaluated based on 
limitation of motion under Diagnostic Code 5292, 
intervertebral disc syndrome under Diagnostic Code 5293, and 
based on sacro-iliac injury and weakness under Diagnostic 
Code 5294.  38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  In accordance therewith, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of all limitation of motion diagnostic codes.


The evidence of record shows that the veteran has periodic 
complaints of low back pain upon rising with some increase 
with activity.  X-rays do not show any evidence of 
degenerative changes and the veteran is treated with 
medication on an as needed basis for pain.  She has been 
diagnosed on different occasions as having chronic lumbar 
strain, chronic mechanical low back pain, and a low back 
syndrome.  There are no medical findings of disease or injury 
to the lumbar spine.

Upon VA examination in February 1996, the veteran was able to 
flex her lumbar spine forward to 85 degrees, extend to 25 
degrees, and laterally flex and rotate to 30 degrees 
bilaterally.  She had slight complaints of back pain with the 
motion.  The lumbar spine was noted to be well-aligned with 
no swelling, deformity or tenderness.

Magnetic resonance imaging performed on the veteran's 
lumbosacral spine in August 1996 revealed no spinal stenosis 
or neural foraminal narrowing.  Physical therapy notes dated 
in January and February 1997 show no evidence of tenderness 
in the lumbar spine with inconsistent complaints of pain.

The veteran underwent VA examination in October 2000, and was 
found to have forward flexion in the lumbar spine to 90 
degrees, extension to 20 degrees, bilateral lateral bending 
to 40 degrees, and bilateral rotation to 60 degrees.  X-rays 
were again noted to be normal.  The examiner's diagnostic 
impression was that of low back strain.

VA orthopedic examination performed in February 2001, 
resulted in findings of no tenderness throughout the low 
back, forward bending to 40 degrees, extension to 5 degrees, 
and symmetrical lateral bending to 20 degrees.  The veteran 
exhibited no pain with straight leg raising and she had 5/5 
lower extremity motor testing and intact sensations.  She 
complained of daily back pain with occasional numbness in her 
right thigh and muscle spasm; she reported sometimes wearing 
a support garment for her low back.  X-rays were again found 
to be normal and the examiner assessed mechanical low back 
pain.

Given the evidence as outlined above, the Board finds that 
the veteran has lumbosacral strain with pain on motion.  
Thus, the 10 percent initial evaluation assigned under 
Diagnostic Code 5295 is appropriate.  The criteria for a 
higher evaluation under this diagnostic code have not been 
met as there is no objective medical evidence of muscle spasm 
on extreme forward bending or loss of lateral spine motion.  
The veteran's subjective complaints of periodic muscle spasm 
which are not substantiated in the record cannot be the basis 
for assigning a higher evaluation.  Additionally, there is no 
evidence of disease or injury to the veteran's lumbar spine 
to warrant a higher evaluation under a different diagnostic 
code and, the veteran's limitation of motion is only deemed 
to be slight.  The Board notes at this juncture that the one 
recent finding of flexion to 40 degrees and extension to 5 
degrees is inconsistent with the remainder of the record 
evidence.  Accordingly, in viewing the record as a whole, the 
Board finds that the preponderance of the evidence is against 
the assignment of either an initial or a subsequent 
disability evaluation higher than 10 percent for low back 
syndrome.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The evidence of record reveals that the veteran works as a 
nurse at least on a part-time basis and she has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
so as to warrant the 

assignment of an extra-schedular evaluation.  Specifically, 
the veteran has not required frequent periods of 
hospitalization and treatment records are void of any finding 
of exceptional limitation due to a spine disability beyond 
that contemplated by the schedule of ratings. 

The Board does not doubt that limitation caused by chronic 
back pain and fatigue would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran as a result of a low 
back syndrome.

II.
Dry Skin of the Feet

The veteran's dry skin of the feet has been evaluated as 
eczema under the criteria of 38 C.F.R. Section 4.118, 
Diagnostic Code 7806.  This diagnostic code allows for the 
assignment of a 50 percent evaluation when there is evidence 
of ulceration or extensive exfoliation or crusting; a 30 
percent evaluation when there is evidence of exudation or 
constant itching, extensive lesions, or marked disfigurement; 
a 10 percent evaluation is assigned when there is evidence of 
exfoliation, exudation or itching, or if involving an exposed 
surface or extensive area.  A noncompensable evaluation is 
assigned when there is a diagnosis of eczema with slight, if 
any, exfoliation, exudation or itching, or if on a nonexposed 
surface or small area.

The veteran complains of dry skin on her legs and occasional 
crusting on her feet.  She does not require treatment for a 
skin disorder.  At a February 1996 VA examination, there was 
no evidence of an active skin disease.

The veteran underwent VA examination in October 2000 and 
complained of occasional dry cracking and peeling of her 
feet.  Upon examination, she was noted to have smooth but 
slightly xerotic skin without any peeling.  As such, the 
examiner diagnosed xerosis cutis, bilateral feet, controlled.

Given the evidence of record, the Board finds that the 
veteran's skin disorder is on a nonexposed area as it appears 
to be limited to her feet.  There is slight, if any, 
exfoliation with no evidence of exudation.  Accordingly, the 
Board finds that the noncompensable evaluation assigned 
accurately reflects the level of disability experienced by 
the veteran.  A higher evaluation is not warranted as the 
skin disability is not on an exposed area or over an 
extensive area, there is no evidence of disfigurement, and 
there is no suggestion of constant symptoms.  Additionally, 
there is no evidence of exceptional or unusual circumstances 
to warrant the assignment of an extra-schedular evaluation.  
Therefore, the veteran's appeal in this regard is denied.

III.
Irritable Bowel Syndrome with
Abdominal Pain and Hiatal Hernia

The veteran's irritable bowel syndrome, abdominal pain and 
hiatal hernia have been collectively evaluated using the 
criteria of both Diagnostic Codes 7319 and 7346 found at 38 
C.F.R. Section 4.114.  Diagnostic Code 7319 allows for the 
assignment of disability evaluations for symptoms of an 
irritable colon syndrome.  Specifically, a 30 percent 
evaluation is assigned for severe symptoms such as diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress; a 20 percent evaluation is 
assigned when there is evidence of moderate symptoms 

including frequent episodes of bowel disturbance with 
abdominal distress; and, a 10 percent evaluation is assigned 
when there is evidence of mild symptoms including 
disturbances of the bowel function with occasional episodes 
of abdominal distress.

Diagnostic Code 7346 allows for the assignment of disability 
evaluations based on symptoms associated with a hiatal 
hernia.  Under this diagnostic code, a 60 percent evaluation 
may be assigned when there is evidence of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health; a 30 percent evaluation may be assigned 
when there is evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health; and, a 10 percent 
evaluation may be assigned when there is evidence of two or 
more of the symptoms for a 30 percent evaluation of less 
severity.

The Board notes at this juncture that the rating of the 
veteran's irritable bowel syndrome and hiatal hernia under 
one disability evaluation is appropriate because the symptoms 
associated with both diagnoses, including complaints of 
abdominal pain, are similar and the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

The evidence of record shows that the veteran has complaints 
of periodic abdominal pain with no substernal or arm pain.  
She has no complaints of vomiting with only intermittent 
complaints of diarrhea and constipation.  The veteran's main 
complaints appear to be of acid reflux, heartburn and sour 
breath.  She does not require prescription medication for a 
digestive disorder.


Upon VA examination in October 2000, the veteran complained 
of bloating, but had no tenderness, guarding or rigidity in 
the abdomen.  She was not in any distress and had no 
complaints of nausea or vomiting.  The veteran reported some 
alternating diarrhea and constipation, with occasional 
streaks of blood in her stools, but no melena.  A colonoscopy 
was recommended.

In February 2001, the veteran underwent another VA 
examination and denied epigastric pain, substernal pain, left 
arm pain and jaw or teeth pain.  She complained of a bitter 
taste in the back of her throat when lying flat after eating; 
nausea was related to hypoglycemic reactions and there was no 
complaint of vomiting.  The recommended colonoscopy was 
performed in April 2001, and was interpreted as normal.  A 
high fiber diet was recommended.

Following a review of the evidence as outlined above, the 
Board finds that the 10 percent evaluation assigned for the 
symptoms of an irritable bowel syndrome and a hiatal hernia 
is appropriate because the veteran's complaints are of 
periodic abdominal distress, occasional diarrhea and 
constipation, and acid reflux following meals.  Her 
complaints reflect only mild symptoms of an irritable bowel 
syndrome with no evidence of a considerable impairment to the 
veteran's general health picture.  As such, the criteria for 
a 10 percent evaluation are not met under Diagnostic Code 
7319 because there is no evidence of frequent episodes of 
bowel disturbances, but they have been met under Diagnostic 
Code 7346 because there is evidence of occasional abdominal 
distress with pyrosis.  Additionally, there is no evidence of 
exceptional or unusual circumstances which would require the 
assignment of an extra-schedular evaluation for the veteran's 
digestive disorders.  Thus, the veteran's request for an 
initial evaluation higher than 10 percent is denied and there 
is no evidence to suggest that the assignment of staged 
ratings is required.

IV.
Hypertension

The veteran's hypertension has been evaluated using the 
criteria of 38 C.F.R. Section 4.104, Diagnostic Code 7101.  
The criteria of this diagnostic code were legislatively 
changed in 1998.  The Court has held that if the applicable 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In a precedent opinion, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then-existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

The Board finds that the change to Diagnostic Code 7101 does 
not affect the rating of the veteran's hypertension in that 
it is neither favorable nor unfavorable to the veteran.  The 
original rating criteria set forth the same measure of 
diastolic pressure required for the various ratings, but 
required the additional finding of severe, moderate or 
definite symptoms.  Specifically, a 60 percent evaluation was 
assigned when there was evidence of diastolic pressure 
predominantly 130 or more, a 40 percent evaluation was 
assigned when there was evidence of diastolic pressure 
predominantly 120 or more, a 20 percent evaluation was 
assigned when diastolic pressure was shown to be 
predominantly 110 or more, and a 10 percent evaluation was 
assigned when diastolic pressure was predominantly 100 or 
more.  The new criteria use the same diastolic thresholds, 
but also allow for the assignment of a 20 percent evaluation 
when there is evidence of systolic pressure predominantly 200 
or more, and a 10 percent evaluation may be assigned when 
systolic pressure is shown 

to be predominantly 160.  Both the new and the old criteria 
allow for the assignment of a 10 percent disability 
evaluation when it is shown that the claimant requires 
continuous medication for control of blood pressure.

The evidence of record reveals that the veteran takes 
medication to control her hypertension.  Treatment notes from 
1996 reflect blood pressure readings of 146/100, 148/110, 
140/94, and 145/100.  Upon VA examination in February 1996, 
the veteran's blood pressure reading was 150/90.

Treatment notes dated in 1997 reflect blood pressure readings 
of 140/92, 132/80, 122/86, 136/96, and 146/100.  Upon VA 
examination in September 2000, the veteran's blood  pressure 
reading was 140/85.  In October 2000, it was 170/100.

Based on the evidence as outlined above, the Board finds that 
the veteran's diastolic pressure reading has predominantly 
remained 100 or under and is controlled with medication.  Her 
systolic reading was only recorded over 160 on one occasion, 
but has predominantly been in the 140 to 150 range.  As such, 
the criteria for a 10 percent evaluation have been met, but a 
higher evaluation cannot be assigned as there is no medical 
evidence of diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Additionally, 
there is no evidence of definite symptoms associated with the 
veteran's hypertension.  As such, the veteran's request for a 
higher initial evaluation is denied and the Board finds no 
evidence that either a staged rating is require or that there 
are exceptional or unusual circumstances which would require 
the assignment of an extra-schedular evaluation for 
hypertension.

V.
Patellofemoral Pain Syndrome

The veteran's knee disabilities have been evaluated using the 
criteria of 38 C.F.R. 4.71a, Diagnostic Codes 5010 and 5262.  
Diagnostic Code 5010 allows for the assignment of disability 
evaluations for traumatic arthritis using the criteria for 
evaluating degenerative arthritis as set forth in Diagnostic 
Code 5003.  Specifically, arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5262 allows for the assignment of disability 
ratings for impairment of the tibia and fibula.  A 40 percent 
evaluation is assigned when there is evidence of nonunion of 
the tibia and fibula with loose motion requiring a brace; a 
30 percent evaluation is assigned when there is malunion of 
the tibia and fibula with marked knee or ankle disability; a 
20 percent evaluation is assigned when there is malunion of 
the tibia and fibula with moderate knee or ankle disability; 
and, a 10 percent evaluation is assigned when there is 
malunion of the tibia and fibula with slight knee or ankle 
disability.  The Board notes that the veteran's knee 
disabilities have also been evaluated using the criteria of 
Diagnostic Code 5257 which assigns disability evaluations 
based on evidence of recurrent subluxation or lateral 
instability of the knee.  Specifically, a 30 percent 
evaluation is assigned when the knee impairment due to 
recurrent subluxation or lateral instability is deemed to be 
severe, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 10 percent evaluation is 
assigned when the impairment is slight.  The Board also notes 
at this juncture that when rating a knee disability under 
Diagnostic Code 5257, a separate rating may be assigned under 
Diagnostic Code 5003 when there is evidence of additional 
disability due to arthritis.  See General Counsel Precedent 
Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-97).  In order for 
a separate rating to be assigned, there must be evidence of 
additional disability not already considered in evaluating 
the disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.

The evidence of record shows that the veteran has a history 
of knee pain when rising and performing activities such as 
climbing stairs.  At a March 1996 VA examination, she was 
diagnosed as having bilateral patellofemoral syndrome.  X-
rays performed at that time were interpreted to be normal.

Upon VA examination in March 1997, the veteran had complaints 
of bilateral knee pain with intermittent swelling.  She had a 
full range of motion from 0 to 140 degrees bilaterally with 
no objective evidence of pain.  Osteoarthritis was suspected, 
but x-rays were again interpreted as normal.  The examiner 
opined that the veteran's functional limitation was mild.

The veteran underwent VA examination in October 2000 and 
again had a full range of motion in her knees.  There was no 
effusion or instability noted, but there was a patellar grind 
with normal tracking.  X-rays of the veteran's knees 
performed in November 2000 showed minimal degenerative 
changes with spur formation.  

VA orthopedic examination performed in February 2001 revealed 
that the veteran walked without a limp, had no significant 
effusion or joint line tenderness in the knees, and had no 
instability in either knee.  At that time, the veteran's 
motion was limited from 0 to 110 degrees.  She had some 
complaints of crepitance, pain and stiffness, noting that her 
pain and stiffness increased with activity.  The examiner 
opined that the veteran had some patellofemoral-type symptoms 
in her knees with minimal degenerative changes found on x-
ray.

Given the evidence as outlined above, the Board finds that at 
no time pertinent to this claim has the veteran had a 
compensable level of limitation of motion in either knee as 
flexion must be limited to 45 degrees for the assignment of a 
10 percent evaluation under Diagnostic Code 5260 and 
extension must be limited to 10 degrees for the assignment of 
a 10 percent evaluation under Diagnostic Code 5261.  
Additionally, there is no evidence of either malunion or 
nonunion of the tibia and fibula with additional disability 
to allow for a compensable evaluation under Diagnostic Code 
5262 nor is there evidence of subluxation or instability to 
allow for a compensable evaluation under Diagnostic Code 
5257.

The veteran has slight crepitance in both of her knees with 
x-ray evidence of minimal degenerative changes.  She also has 
complaints of occasional pain and swelling.  Accordingly, the 
Board finds that a 10 percent evaluation for each knee under 
Diagnostic Code 5010 is appropriate as there is evidence of 
arthritis, including complaints of pain and swelling, without 
a compensable level of limitation of motion.  The 20 percent 
evaluation under this diagnostic code is not available for 
assignment as there is no evidence of incapacitating 
exacerbations.  

As noted above, 38 C.F.R. Sections 4.40, 4.45 and 4.59 
require the Board to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  The Board made these 
considerations when determining that the appropriate ratings 
for the veteran's knee disabilities are 10 percent each for 
the reasons set forth above.  Additionally, there is no 
evidence of additional disability of either knee not 
considered within this rating nor is there evidence to 
suggest that staged ratings would be appropriate.  
Furthermore, the record does not contain any evidence of 
exceptional or unusual conditions to require the assignment 
of extra-schedular evaluations for the veteran's knee 
disabilities.  Therefore, the veteran's appeal in this regard 
is denied.

VI.
Degenerative Joint Disease of the
Wrists, Hands, and Fingers

The veteran's bilateral wrist and hand disabilities have been 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5020, which requires ratings based on limitation of motion 
similar to arthritis as outlined above in the discussion of 
the veteran's bilateral knee disabilities.  Absent evidence 
of ankylosis in the wrist, limitation of wrist motion is 
evaluated under Diagnostic Code 5215.  A 10 percent 
evaluation is assigned when dorsiflexion is less than 15 
degrees and/or palmar flexion is limited in line with the 
forearm.  The 10 percent evaluations assigned for limitation 
of wrist motion are for both the dominant (major) and non-
dominant (minor) upper extremity.  The Board notes that there 
must be evidence of ankylosis in the fingers in order for a 
compensable evaluation to be assigned for a hand disability.

The evidence of record reveals that the veteran has 
complaints of bilateral wrist pain with some swelling, mainly 
in the left, non-dominant extremity.  Upon VA orthopedic 
examination in March 1996, x-rays were interpreted as normal 
and there was no evidence of right wrist impairment.  The 
examiner diagnosed left ulnar-sided wrist pain.

The veteran underwent VA examination in March 1997.  There 
was no deformity of the wrists or hands, nor any swelling or 
tenderness on pressure.  The examiner found no evidence of 
carpal tunnel syndrome and the veteran had dorsiflexion to 70 
degrees and palmar flexion to 80 degrees without any 
objective evidence of pain.  The examiner opined that the 
veteran's functional impairment was mild.

In October 2000, the veteran again underwent VA examination 
and complained of bilateral wrist pain.  She had bilateral 
dorsiflexion to 60 degrees, palmar flexion to 50 degrees, 
radial deviation to 45 degrees, and ulnar deviation to 20 
degrees with no palpable tenderness on the right.  The 
veteran's left wrist was tender and painful on palpation.  X-
rays performed in November 2000 were interpreted as normal.

The veteran underwent VA orthopedic examination in February 
2001 and complained of pain and stiffness primarily in the 
left wrist which increased with activity.  It was noted that 
the examination of the veteran's wrists was bilaterally 
symmetric; she had 20 degrees of dorsiflexion, 25 to 30 
degrees of palmar flexion, 15 degrees of both ulnar and 
radial deviation, 60 degrees supination, and 80 degrees of 
pronation without evidence of pain.  She had minimal 
tenderness in her wrists and was able to make a full fist 
with good grip strength.  There was no atrophy in either hand 
and the neurological examination was within normal limits 
with evidence of good strength in both hands.  Again, x-rays 
of the wrists and hands were interpreted to be normal and the 
examiner opined that the veteran had overuse type symptoms in 
her wrists with no significant underlying pathology.

Based on the evidence as outlined above, the Board finds that 
the 10 percent evaluations assigned for each of the veteran's 
wrist disabilities is appropriate as they are based solely on 
her complaints of pain and swelling associated with movement.  
The veteran does not meet, and never has met, the criteria 
for compensable evaluations under Diagnostic Code 5215 as her 
dorsiflexion has never been less than 15 degrees and her 
palmar flexion is well over being limited in line with the 
forearm; there is no evidence of ankylosis in either the 
wrists or fingers.  Thus, in considering the veteran's 
complaints of pain and swelling in conjunction with the 
limitation of motion diagnostic code criteria as required in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that 
the 10 percent initial evaluations assigned to each of the 
veteran's wrist disabilities is appropriate; there is no need 
for the assignment of staged ratings, and there is no 
evidence of exceptional or unusual circumstances so as to 
require the assignment of extra-schedular evaluations.  
Consequently, the Board denies the veteran's request for 
higher initial evaluations for her wrist disabilities.

VII.
Diabetes Mellitus

The veteran's diabetes mellitus has been evaluated using the 
criteria of 38 C.F.R. Section 4.119, Diagnostic Code 7913.  
This diagnostic code was legislatively changed in 1996, thus 
the Board must determine whether the new criteria are more 
favorable to the veteran as outlined above pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As discussed 
below, the Board finds that the new criteria are neither more 
favorable nor less favorable to the veteran and his request 
for both a higher initial evaluation and a higher subsequent 
evaluation is denied.

The 1995 version of Diagnostic Code 7913 allowed for the 
assignment of a 100 percent evaluation when there was 
evidence of pronounced and uncontrolled diabetes mellitus; a 
60 percent evaluation for severe diabetes with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and mild complications such as 
pruritis ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances; a 40 percent evaluation when 
there was evidence of moderately severe diabetes requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities; a 20 percent evaluation for moderate diabetes 
with moderate insulin or oral hypoglycemic agent dosage and 
restricted diet without impairment of health, vigor or 
limitation of activity; and, a 10 percent evaluation for mild 
diabetes mellitus controlled by restricted diet without 
insulin.

The new criteria of Diagnostic Code 7913 allow for the 
assignment of a 100 percent disability evaluation when there 
is evidence of diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned when the 
claimant's diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider; 
a 40 percent evaluation is  assigned with the requirements of 
insulin, restricted diet, and regulation of activities; a 20 
percent evaluation is assigned when management of the 
claimant's diabetes requires insulin and restricted diet or 
the use of an oral hypoglycemic agent and a restricted diet; 
and, a 10 percent evaluation is assigned when the claimant's 
diabetes is manageable by restricted diet only.

The evidence of record clearly shows that the veteran was 
diagnosed with diabetes, but did not require the use of an 
oral hypoglycemic agent until October 1996.  Prior to that 
time, the veteran's diabetes was manageable with a restricted 
diet.  She has at no time required the use of insulin nor has 
she been hospitalized because of episodes of ketoacidosis or 
hypoglycemic reaction.  The veteran has complained of 

occasionally feeling dizzy with blurred vision due to a 
hypoglycemic reaction; however, she has not presented for 
treatment as a result of such an episode and there is no 
evidence of end organ damage as a result of her non-insulin 
dependent diabetes mellitus.

Given the evidence of record, the Board finds that an initial 
evaluation of 10 percent for diabetes mellitus is accurate as 
there was no evidence of the need for insulin or oral 
hypoglycemic agent nor any evidence of impairment of health, 
vigor or limitation of activity prior to October 1996, when 
the veteran was started on oral medication and her disability 
evaluation was increased to 20 percent as a result thereof.  
As of October 1996, there has been no evidence of the need 
for insulin, hospitalization as a result of episodes of 
ketoacidosis or hypoglycemia, nor any suggestion that the 
veteran requires careful regulation of activities.  
Accordingly, the Board denies both the veteran's request for 
an initial evaluation higher than 10 percent for diabetes 
mellitus and her request for a disability evaluation higher 
than 20 percent as of October 23, 1996.  There is no evidence 
of exceptional or unusual circumstances as to require the 
assignment of an extra-schedular evaluation.  Consequently, 
the Board finds that the evaluations assigned in this 
decision adequately reflect the clinically established 
impairment experienced by the veteran as a result of her 
diabetes mellitus.


ORDER

An initial disability evaluation higher than 10 percent for 
low back syndrome is denied.

An initial compensable disability evaluation for dry skin of 
the feet is denied.

An initial disability evaluation higher than 10 percent for 
irritable bowel syndrome with abdominal pain and a hiatal 
hernia is denied.

An initial disability evaluation higher than 10 percent for 
hypertension is denied.

An initial disability evaluation higher than 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

An initial disability evaluation higher than 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

An initial disability evaluation higher than 10 percent for 
degenerative joint disease of the right wrist, hand and 
metacarpal-phalangeal joints is denied.

An initial disability evaluation higher than 10 percent for 
degenerative joint disease of the left wrist, hand and 
metacarpal-phalangeal joints is denied.

An initial disability evaluation higher than 10 percent for 
diabetes mellitus is denied.

A disability evaluation higher than 20 percent for diabetes 
mellitus as of October 23, 1996, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

